DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 26 November 2021.  Claims 1-13 are currently under consideration.  The Office acknowledges the amendments to claims 1 and 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitman (U.S. Pub. No. 2010/0268014 A1).
Regarding claim 1, Pitman discloses a locator device for brachytherapy (Abstract; Figs. 4A-B) comprising: a body portion 74 having a distal end 82 and a 84 that can be used by a piece of software for treatment planning of a brachytherapy procedure ([0029]; capable of such use); a plurality of markers 86 along the length of the body portion wherein each marker indicates a depth of the locator device when it is installed into a treatment site ([0027]-[0029]), and an anchoring feature 98 that is capable of anchoring the locator device into tissue ([0032]).
Regarding claim 2, Pitman discloses that the body portion further comprises one of a cannula, a guidewire, a catheter, a trocar with a tubular implant, and a fiducial marker ([0027]).
Regarding claim 3, Pitman discloses that the body portion is manufactured out of one of a polymer-based material, stainless steel, a stainless steel alloy, and a bioabsorbable material ([0028]).
Regarding claim 5, Pitman discloses that the anchoring feature is one of a set of deployable hooks, a screw-like tip, a balloon, and holes for suturing (Figs. 6A, 6F, 6I; [0032]).
Regarding claim 6, Pitman discloses a method for locating a brachytherapy needle (Abstract), the method comprising: providing a locator device having a body portion 74 with a distal end 82 and a proximal end ([0028]), an anchoring feature 98 at the distal end of the body portion that is capable of anchoring the locator device into tissue ([0032]), and a plurality of markers 86 along the length of the body portion wherein each marker indicates a depth of the locator device when it is installed into a treatment site ([0027]-[0029]), inserting the locator device into a treatment region in the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pitman as applied to claim 1 above, and further in view of Yu et al. (U.S. Pub. No. 2010/0036245 A1; hereinafter known as “Yu”).  Pitman discloses the invention as claimed, see rejection supra, but fails to disclose a stylet that slides into an internal cavity in a flexible body portion.  Yu discloses a similar brachytherapy system (Abstract) comprising a stylet that is slidable through an internal cavity in a flexible body portion in order to implant brachytherapy seeds ([0008]; [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pitman with a stylet, as taught by Yu, in order to implant brachytherapy seeds.

Claims 7-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pitman, in view of Fenster et al. (U.S. Pub. No. 2009/0198094 A1; hereinafter known as “Fenster”).
Regarding claim 7, Pitman discloses a brachytherapy treatment method using needle location (Abstract), the method comprising: installing a locator device into a treatment region in a tissue ([0026]-[0028]; [0041]), anchoring the locator device at the treatment region ([0032]; [0041]), inserting a brachytherapy device using the locator device into the treatment region, and placing one or more radioactive seeds into the treatment region ([0026]; [0041]).  Pitman fails to disclose using a set of characteristics of the locator device in a treatment planning software.  Fenster discloses a similar 
Regarding claim 8, the combination of Pitman and Fenster discloses the invention as claimed, see rejection supra, and Pitman further discloses attaching a brachytherapy template and inserting the brachytherapy device through the brachytherapy template into the treatment region ([0033]; [0041]).
Regarding claim 9, the combination of Pitman and Fenster discloses the invention as claimed, see rejection supra, and Pitman further discloses that the brachytherapy device further comprises a brachytherapy fiducial needle ([0027]; [0041]).
Regarding claim 10, the combination of Pitman and Fenster discloses the invention as claimed, see rejection supra, and Pitman further discloses penetrating the tissue using a sharpened tip at a distal end of the locator device ([0028]).
Regarding claim 12, the combination of Pitman and Fenster discloses the invention as claimed, see rejection supra, and Pitman further discloses deploying one or more hooks 98 once installed into the treatment region ([0032]).
Regarding claim 13, the combination of Pitman and Fenster discloses the invention as claimed, see rejection supra, and Pitman further discloses placing the one or more radioactive seeds into a lumpectomy cavity in breast tissue ([0027]; [0041]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pitman and Fenster as applied to claim 8 above, and further in view of Baltas et al. (U.S. Pub. No. 2004/0059177 A1; hereinafter known .

Response to Arguments
Applicant’s arguments with respect to the claim objections and the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The objections and rejections have been withdrawn. 
Applicant's arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive.  Applicant argues that no portion of Pitman discloses depth or markers that indicate a depth of the locator device when installed in a treatment site.  The examiner disagrees.  Pitman teaches markers along the length of the body portion that allow them to be seen under imaging so that the position and orientation may be accurately determined; thus, as the position can be seen and determined, these markers indicate depth.  Furthermore, the markers taught by Pitman operate in an identical manner to those of the present invention (periodic markers along a length of the device that are visible under imaging).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791